FILED
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                      MAY 21 2020
                                                                               Clerk, U.S. District & Bankruptcy
ANTHONY JEROME MILLS,
                                                                               Court for the District of Columbia
              Plaintiff,

      v.                                              Civil Action No. 1:20-cv-01252 (UNA)

JOHN F. MCCABE JR., Judge, et al.,

              Defendants.


                                   MEMORANDUM OPINION

       This matter, brought pro se, is before the Court on review of Plaintiff’s Complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case pursuant to 28 U.S.C. § 1915A (requiring immediate dismissal of

a prisoner’s action upon a determination that the complaint fails to state a claim upon which relief

may be granted or is frivolous).

       Plaintiff is a Maryland state prisoner incarcerated at the Jessup Correctional Institution in

Jessup, Maryland. He has sued Associate Judge John F. McCabe of the Superior Court of the

District of Columbia and other individuals who participated in family court proceedings

concerning the custody and visitation of Plaintiff’s minor child. See generally Compl. for

Violation of Civil Rights and Prayer for Jury Trial, ECF No. 1. Plaintiff alleges that Defendants

“conspired and acted in perfect concert with” Judge McCabe to deny him due process and equal

protection. Id. at 1. Plaintiff has included a transcript of the testimony of the child’s mother

who, along with her three attorneys, is also a named Defendant. Claiming discrimination, fraud,

and defamation, see id., Plaintiff demands at least $15 million in damages, see id. at 17.




                                                 1
       An “in forma pauperis complaint is properly dismissed as frivolous . . . if it is clear from

the face of the pleading that the named defendant is absolutely immune from suit on the claims

asserted.” Crisafi v. Holland, 655 F.2d 1305, 1308 (D.C. Cir. 1981). Additionally, a complaint

that “lacks an arguable basis either in law or in fact” may be dismissed as frivolous. Neitzke v.

Williams, 490 U.S. 319, 325 (1989). Judges enjoy absolute immunity from suits, such as this,

based on acts taken in their judicial capacity, so long as they have jurisdiction over the subject

matter. Moore v. Burger, 655 F.2d 1265, 1266 (D.C. Cir. 1981) (per curiam) (citing cases).

Such “immunity is an immunity from suit, not just from ultimate assessment of damages.”

Mireles v. Waco, 502 U.S. 9, 11 (1991). Therefore, a complaint against judges who have “done

nothing more than their duty” is “a meritless action.” Fleming v. United States, 847 F. Supp.
170, 172 (D.D.C. 1994), cert. denied 513 U.S. 1150 (1995).

         Furthermore, to protect the integrity of the judicial process, “[t]he immunity of parties

and witnesses from subsequent damages liability for their testimony in judicial proceedings [is]

well established,” Briscoe v. LaHue, 460 U.S. 325, 330–31 (1983), as is the immunity of the

parties’ advocates, Butz v. Economou, 438 U.S. 478, 512 (1978). Therefore, this case will be

dismissed because the Complaint both fails to state a claim for relief and is frivolous. Because

“the allegation of other facts consistent with the . . . pleading could not possibly cure the

deficienc[ies],” Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (internal quotation

marks and citations omitted), the dismissal will be with prejudice. A separate order accompanies

this Memorandum Opinion.



DATE: May 20, 2020
                                                               CARL J. NICHOLS
                                                               United States District Judge



                                                  2